Title: Extract from Elizabeth Trist to Nicholas P. Trist, 3 February 1819
From: Trist, Elizabeth House
To: Trist, Nicholas Philip


          
            My Dear Nicholas
             Farmington 3d of Feby—19
          
          I am induced to take up the pen tho I have so recently address’d you, to inform you of an event that will give you pain, as it has me and indeed every one that witness’d the action, to be Brief then, I shall inform you of what I have heard, Bankhead had written a very abusive letter to Mrs Jefferson Randolph, what gave rise to his doing So I cant conceive for her health has not admited of her going a broad and I am sure there has been no intercourse kept up between the families for a long time on Monday being court day Jefferson and Bankhead met near Leitches Store as Jefferson had a Horse whip in his hand and I presume Bankhead thought he intended to chastise him tho Jefferson declares that he had no such intention but Bankhead drew a large clasp Knife and as he came up to Jefferson he ask’d him how he came to write his Wife such a letter Jefferson Bankhead approaching him with the drawn Knife and Jefferson to keep him from closing with him walkd backwards a few yards keep his whip playing near Bankheads head when something trip’d up Jefferson and he fell as Bankhead advanced he took the whip and with the but end knock’d him down and made a pretty considerable gash in the side of his head Bankhead fell close by Jeffersons knee and they closed with each other on the ground stab’d him a little above the hip and cut his arm a cross and they say that two of the tendens are severd and that Jefferson will loose the use of his arm, even if he recovers fortunately it is his left arm, they were soon seperated and Jefferson lost a great quantity of Blood he was carried in to Leitches store attended by four Physicians and a concourse of people the wounds examin’d the one above the hip was the most painful and they apprehended that it had enterd his body or rather intestines but on examination they pronounced it only a flesh wound the arm was sew’d up and tight a bandage applied that Stoped the bleeding but he was so Faint and ill that they were obliged to make up a bed for him in Leitches counting Room Bankhead was taken in custody of the sherif and was taken before two magistrates who wou’d have committed him if he had not got bail a Man by the name of Alexander who became his security for his appearence on Monday when there is to be a call’d Court to examine furthur into the Matter it seems to be the General opinion that Jefferson gave the first blow but he says that he did not and I understand that there is some evidence of his not doing it every body seem’d interested for Jefferson and when Bankhead sent for one of the Doctors to dress his wound on the head the people call’d out that he shou’d not have one till Mr Randolph was dress’d Mr Jefferson, had been in Town but a Gentleman went to the Mountain to inform the family Mr Randolph had not return’d from Richmond Mr Jefferson came down he returnd and sent Burwell, Bankhead went home after night unattended The Major went yesterday to see how he was but did not go into the room The Doctors said that he had too much company he saw Mr Jefferson who appeard very much affected as well on Anns account as Jeffersons he expected that Bankhead wou’d wreak his vengence on his Wife he had prohibited any of the females of the family coming to Charlottesville had a litter brought down with eight or ten Negroes to take him to the Mountain but the Doctor thought it wou’d not be proper to remove him for a day or two
        